Citation Nr: 1230927	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  08-34 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for degenerative spondylosis with mild neural foramina narrowing at C4-5 and C5-6 (hereinafter a "cervical spine disability").  

2.  Entitlement to a disability evaluation in excess of 40 percent for a service-connected lumbosacral strain.  

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 
INTRODUCTION

The Veteran had active service from May 1971 to May 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Louis, Missouri.  

The claims of entitlement to an increased disability evaluation for a lumbosacral spine disability and entitlement to TDIU benefits were previously denied by the Board in an October 2010 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in December 2011, the Court granted a joint motion to remand these issues back to the Board for readjudication.  The Board also denied a claim of entitlement to an increased disability evaluation for hearing loss in October 2010.  However, the Veteran abandoned this claim when appealing the October 2010 decision to the Court.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Cervical Spine Disability

The Veteran was denied service connection for a cervical spine disability in a September 2009 rating decision.  In September 2010, VA received a timely notice of disagreement to this decision.  However, a review of the claims file and Virtual VA fails to reflect that a statement of the case has been issued for this claim.  .  A remand for this action is necessary.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 (1999).


Additional Evidence

In March 2012, the Veteran submitted additional evidence directly to the Board.  He requested that his case be remanded back to the Agency of Original Jurisdiction (AOJ) for consideration of the newly submitted evidence.  Since the Veteran has decided not to waive AOJ consideration of the evidence, the Board has no recourse but to remand the case back to the AOJ for consideration of this evidence.

Increased Disability Evaluation for a Lumbosacral Spine Disability/TDIU Benefits

The Veteran also contends that he is entitled to a disability evaluation in excess of 40 percent for his service-connected lumbosacral spine disability.  For historical purposes, the Veteran was originally granted service connection for a lumbar strain in a March 1988 rating decision.  A noncompensable disability rating was assigned under Diagnostic Code 5295 (in effect prior to September 26, 2003), effective as of October 13, 1987.  The disability evaluation was increased to 40 percent in a February 1997 rating decision.  The Veteran filed a claim for an increased disability rating in February 2005, and this claim was denied by the RO in December 2005.  The Veteran appealed this decision to the Board in October 2008.  

In the December 2011 Joint motion for Remand, it was asserted that the Board did not provide a reason for finding that the August 2005 VA examination report was entitled to more weight on the issue of whether the Veteran's service-connected back disability was of a muscular nature with no involvement of the disc.  It was determined that the Board did not explain why the May 2005 VA examination report was insufficient to support a finding that the service-connected lumbosacral strain did involve the discs.  It was noted that the examiner stated that the Veteran has progressive degenerative changes in his lumbosacral spine.  It was also noted that the examiner stated that the Veteran was unemployable due to his service-connected lumbosacral strain.  In August 2005, the examiner stated that the Veteran's lumbosacral strain which occurred in service was a muscle problem and it did not involve any disc or radicular symptoms.  The examiner stated that the Veteran's lumbosacral strain for which he is service-connected does not render the Veteran unemployable.  The same physician conducted both the May and August 2005 VA examinations.

Given the joint remand, the Board finds that the Veteran should be scheduled for another examination by the physician who conducted the May and August 2005 VA examinations to clarify the conflicts in the two reports concerning 1) whether the Veteran's service-connected lumbosacral strain caused or aggravated the nonservice-connected lumbosacral disc disease and 2) whether the Veteran's service-connected lumbosacral strain and any associated disc disease found prevents the Veteran from obtaining and maintaining a substantially gainful occupation.  The examiner should also examine the Veteran to determine the current severity of his service-connected back disability.

If the examiner who conducted the May and August 2005 VA examinations is no longer available, schedule the Veteran for another examination to address the issues raised in this remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue the Veteran and his representative a statement of the case on the issue of service connection for degenerative spondylosis with mild neural foramina narrowing at C4-5 and C5-6.  The Veteran should be given the opportunity to thereafter perfect an appeal on this issue by filing a timely substantive appeal.  The claim will thereafter be subject to appellate review only if the appeal has been properly perfected.  

2.  If at all possible, schedule the Veteran for a VA examination to be performed by the physician who conducted the May and August 2005 VA examination for the purpose of determining the current severity of his service-connected back disability.  If that physician is not available, schedule him to be examined by another physician.  The examiner should comment on whether there is any relationship between Veteran's currently nonservice-connected disc disease and his service-connected lumbosacral strain.  All diagnostic testing and evaluation needed to address the information requested should be performed, and all clinical findings reported in detail. 

The examiner should address the following below:

a) State whether it is at least as likely as not (i.e., at least a 50-50 probability) that the Veteran's disc disease of the lumbar spine is caused by the Veteran's service-connected lumbosacral strain, or to any incident of service.  

b) If the answer to question (a) above is negative, then address whether it is at least as likely as not (i.e., at least a 50-50 probability) that the Veteran's service-connected lumbosacral strain aggravates (i.e., increases in severity) beyond the normal progression the currently nonservice-connected lumbar disc disease.  If so the impairment caused by such aggravation should be identified.

c) The examiner must specify the range of motion on forward flexion, backward extension, left and right lateral flexion (side bending), and left and right rotation (twisting).  These ranges of motion should be measured in degrees, with normal range of motion additionally indicated for comparison.  

If motion is so restricted that there is what amounts to ankylosis, favorable or unfavorable, then this must be expressly indicated. 

The examiner must also determine whether there are objective clinical indications of pain/painful motion, weakened movement, premature/excess fatigability, or incoordination and, if feasible, these determinations should be expressed in terms of the degree of additional range-of-motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the lumbar spine is subject to prolonged, repetitive motion or use over a period of time.  And this determination also should be portrayed, if feasible, in terms of the degree of additional range of motion lost due to these factors.  

d) The examiner should comment on whether the Veteran's service-connected lumbar spine disability (including any associated disc disease) involves incapacitating episodes, periods of acute signs and symptoms due to Intervertebral Disc Syndrome (IVDS) requiring bed rest prescribed by a physician and treatment by a physician, and, if so, the frequency and total duration of them during the past 12 months. 

e)  Identify all neurological impairment caused by the service-connected lumbosacral strain, including any associated disc disease.  In this regard, identify the nerve affected and state whether there is any complete or incomplete paralysis of that nerve.  If incomplete paralysis is found, state whether its severity is slight, moderate, moderately severe or severe.

f) State whether the Veteran's service-connected lumbosacral spine disability, including any associated disc disease, renders him unable to obtain or maintain gainful employment.  In formulating an opinion, the examiner must fully consider and discuss the Veteran's lay statements regarding impairment.  Also, the examiner should review and compare the examination reports of May 2005 and August 2005. 

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

3.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case, which takes into consideration the evidence the Veteran submitted directly to the Board, as well as the newly submitted evidence obtained as a result of this remand.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




      CONTINUE ON THE NEXT PAGE

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


